DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 and 03/29/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 contains the term “carolite”. The claim scope is uncertain since the name cannot be used properly to identify any particular material or product. It is unclear how to interpret this material and a search of the term does not reveal any description suitable for examination purposes other than a “solar window holiday candle” brand <https://www.touchofeco.com/product-page/carolite-pro>.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (Us Patent Publication No. 2010/0000152 A1) as evidenced by Shinohara-2 (US Patent Publication No. 20110126455) and Saritha et al. (Academic Press, 2019) in view of Bissonnette et al. (US Patent Publication No. 2006/0254332 A1), as evidenced by Tan et a. (IOP Conference Series, 2016), regarding claims 2, 3, 14 and 15, as evidenced by Muzaki (IOP Conference Series, 2021), regarding claims 8 and 20.
In regard to claim 1, Shinohara et al. disclose a method for producing a microbial-enhanced (e.g. microbial ecosystem) organic liquid fertilizer for hydroponic cultivation (e.g. a nutrient solution for plant culture utilizing an organic material and providing a method of hydroponic culture) [Abstract] comprising:
providing a nitrification bioreactor (e.g. Erlenmeyer flask) [0068] comprising a first medium solution containing bacteria (e.g. microorganism source) [0045];
adding an amount of a first organic fertilizer comprising organic nitrogen into the first medium solution [0043] thereby forming a first fertilizer mixture;
oxidizing the organic nitrogen in the first fertilizer mixture (e.g. under aerobic condition with aeration) [0054]  thereby forming a nitrate-rich fertilizer solution;
adding an amount of a second organic fertilizer comprising insoluble phosphorus (e.g. organic material is added at one time or at a frequency of one time per 1 to 7 days) [0048] into the fertilizer solution thereby forming a second fertilizer mixture;
thereby forming the microbial-enhanced organic liquid fertilizer.

The Shinohara reference does not disclose performing treatment in two separate bioreactors and mixing the two fertilizers to form a liquid fertilizer mixture. However, it would have been obvious to one of skill in the art to utilize two bioreactors for performing two separate reactions when available. The scaling up of Shinohara’s process would allow one of skill in the art to utilize reactors larger than those described in Shinohara’s Examples for greater scale of production.

The Shionohara reference does not explicitly discuss nitrifying bacteria to convert nitrates by the nitrifying bacteria thereby forming a nitrate-rich fertilizer solution or converting the insoluble phosphorus in the mixture into soluble phosphates. Shinohara discloses microorganisms necessary for mineralization of organic nitrogen in organic materials including [..] nitrifying bacteria belonging to genus Nitrosomonas and genus Nitrobacter [0042]. Shinohara utilizes a microorganism source such as soil and bark compost [0045]. Shinohara-2 describes the microorganism sources selected from the group consisting of soil, bark compost, and water collected from nature contain microorganisms capable of conducting a multiple parallel mineralization [0037] for generating nitrate nitrogen from the organic material [0029]. The Saritha reference demonstrates that in the case of soil, pseudomonas, bacillus, […] are the major phosphate solubilizing bacteria in soil [Saritha, 15.3.9]. Therefore Shinohara’s microorganism source in the form of soil and/or bark compost is considered to contain nitrifying bacteria and phosphorus-solubilizing microorganisms capable of converting the organic nitrogen and phosphorous into soluble materials within the process set forth in Shinohara.

The Shinohara reference does not explicitly disclose adjusting pH of the liquid fertilizer mixture to a pH value between 5.8 and 6.5.

Bissonnette et al. is directed to a pH buffered plant nutrient compositions for use in a hydroponic system [Abstract]. The pH buffered plant nutrient (e.g. fertilizer) is preferably between 5.5 to about 6.5 [0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a liquid fertilizer for hydroponic cultivation as described by Shinohara with a pH within the claimed range. One of ordinary skill in the art would have been motivated to do so because in hydroponic cultures, overall availability of nutrients is optimized at a slightly acid pH [Bissonnette, 0004].

In regard to claims 2-3, Shinohara et al. disclose a first organic fertilizer in the form of a liquid comprising by-products of food (e.g. corn steep liquor) [0043]. Corn steep liquor has a concentration of organic nitrogen between 5% wt and 10% wt (e.g. 7.7-8.2 %), wherein the organic nitrogen comprises at least amino nitrogen [Tan, pg. 4, Table 1].

	In regard to claim 4, Shinohara discloses microorganisms necessary for mineralization of organic nitrogen in organic materials including [..] nitrifying bacteria belonging to genus Nitrosomonas and genus Nitrobacter [0042].

	In regard to claim 5, Shinohara disclose a first mixture undergoing fermentation at a temperature of from 20-32°C [0054]. Shinohara does not explicitly disclose the pH value of the first fertilizer mixture. However, Bissonnette demonstrates the preferable pH of the plant nutrient between 5.5 to about 6.5 [0011].

	In regard to claim 6, Shinohara disclose adding an amount of the first organic fertilizer into the first fertilizer mixture for at least one time at different time intervals (e.g. addition of the organic material is on time per 1 to 7 days) [0048].

	In regard to claim 7, Shinohara does not explicitly describe a pH buffer for keeping pH of the first fertilizer mixture at a value between 6 and 8. Shinohara disclose the step of adding an amount of organic fertilizer may be determined as needed deepening on the decomposability of the organic material [0048]. While the reference does not explicitly disclose the addition step, it would have been obvious to one of ordinary skill in the art that the nitrification process undergone by the organic material stops at a pH below 6.0 and the addition of a pH buffer ensures favorable conditions for a nitrifying reaction. Shinohara discloses a bio-carrier for inhabiting and growing the nitrifying bacteria (e.g. soil or compost) as the microorganism source [0045].
	In regard to claim 8, Shinohara disclose an organic fertilizer in the form of fish flour (e.g. fish bone meal) [0043]. The content of fish bone flour is 13.66% phosphorous [Muzaki, Abstract].

In regard to claim 9, the Shionohara reference does not explicitly disclose the phosphorus-solubilizing microorganisms. However, Shinohara utilizes a microorganism source such as soil and bark compost [0045]. The Saritha reference demonstrates that in the case of soil, pseudomonas, bacillus, […] are the major phosphate solubilizing bacteria in soil [Saritha, 15.3.9]. Therefore Shinohara’s microorganism source in the form of soil and/or bark compost is considered to contain nitrifying bacteria and phosphorus-solubilizing microorganisms capable of converting the organic nitrogen and phosphorous into soluble materials within the process set forth in Shinohara. B. megaterium is a Gram-positive, aerobic spore-forming neutralophilic soil bacterium.

In regard to claim 10, Shinohara et al. disclose a second fertilizer mixture subjected to temperatures in the range of 20 to 32°C. While the reference does not explicitly disclose wherein the second fertilizer mixture has a pH value between 4.0 and 5.5, Bissonnette et al. is directed to a pH buffered plant nutrient compositions for use in a hydroponic system [Abstract]. The pH buffered plant nutrient (e.g. fertilizer) is preferably between 5.5 to about 6.5 [0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a liquid fertilizer for hydroponic cultivation as described by Shinohara with a pH within the claimed range. One of ordinary skill in the art would have been motivated to do so because in hydroponic cultures, overall availability of nutrients is optimized at a slightly acid pH [Bissonnette, 0004].

In regard to claim 13, Shinohara et al. disclose a method for producing a microbial-enhanced (e.g. microbial ecosystem) organic liquid fertilizer for hydroponic cultivation (e.g. a nutrient solution for plant culture utilizing an organic material and providing a method of hydroponic culture) [Abstract] comprising:
providing a nitrification bioreactor (e.g. Erlenmeyer flask) [0068] comprising a first medium solution containing bacteria (e.g. microorganism source) [0045];
adding an amount of a first organic fertilizer comprising organic nitrogen into the first medium solution [0043] thereby forming a first fertilizer mixture;
oxidizing the organic nitrogen in the first fertilizer mixture (e.g. under aerobic condition with aeration) [0054]  thereby forming a nitrate-rich fertilizer solution;
adding an amount of a second organic fertilizer comprising insoluble phosphorus (e.g. organic material is added at one time or at a frequency of one time per 1 to 7 days) [0048] into the fertilizer solution thereby forming a second fertilizer mixture;
thereby forming the microbial-enhanced organic liquid fertilizer.

The Shionohara reference does not explicitly discuss nitrifying bacteria to convert nitrates by the nitrifying bacteria thereby forming a nitrate-rich fertilizer solution or converting the insoluble phosphorus in the mixture into soluble phosphates. Shinohara discloses microorganisms necessary for mineralization of organic nitrogen in organic materials including [..] nitrifying bacteria belonging to genus Nitrosomonas and genus Nitrobacter [0042]. Shinohara utilizes a microorganism source such as soil and bark compost [0045]. Shinohara-2 describes the microorganism sources selected from the group consisting of soil, bark compost, and water collected from nature contain microorganisms capable of conducting a multiple parallel mineralization [0037] for generating nitrate nitrogen from the organic material [0029]. The Saritha reference demonstrates that in the case of soil, pseudomonas, bacillus, […] are the major phosphate solubilizing bacteria in soil [Saritha, 15.3.9]. Therefore Shinohara’s microorganism source in the form of soil and/or bark compost is considered to contain nitrifying bacteria and phosphorus-solubilizing microorganisms capable of converting the organic nitrogen and phosphorous into soluble materials within the process set forth in Shinohara.

The Shinohara reference does not explicitly disclose adjusting pH of the liquid fertilizer mixture to a pH value between 5.8 and 6.5.

Bissonnette et al. is directed to a pH buffered plant nutrient compositions for use in a hydroponic system [Abstract]. The pH buffered plant nutrient (e.g. fertilizer) is preferably between 5.5 to about 6.5 [0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a liquid fertilizer for hydroponic cultivation as described by Shinohara with a pH within the claimed range. One of ordinary skill in the art would have been motivated to do so because in hydroponic cultures, overall availability of nutrients is optimized at a slightly acid pH [Bissonnette, 0004].

	In regard to claims 14-15, Shinohara et al. disclose a first organic fertilizer in the form of a liquid comprising by-products of food (e.g. corn steep liquor) [0043]. Corn steep liquor has a concentration of organic nitrogen between 5% wt and 10% wt (e.g. 7.7-8.2 %), wherein the organic nitrogen comprises at least amino nitrogen [Tan, pg. 4, Table 1].

	In regard to claim 16, Shinohara discloses microorganisms necessary for mineralization of organic nitrogen in organic materials including [..] nitrifying bacteria belonging to genus Nitrosomonas and genus Nitrobacter [0042].

	In regard to claim 17, Shinohara disclose a first mixture undergoing fermentation at a temperature of from 20-32°C [0054]. Shinohara does not explicitly disclose the pH value of the first fertilizer mixture. However, Bissonnette demonstrates the preferable pH of the plant nutrient between 5.5 to about 6.5 [0011].

	In regard to claim 18, Shinohara disclose adding an amount of the first organic fertilizer into the first fertilizer mixture for at least one time at different time intervals (e.g. addition of the organic material is on time per 1 to 7 days) [0048].

	In regard to claim 19, Shinohara does not explicitly describe a pH buffer for keeping pH of the first fertilizer mixture at a value between 6 and 8. Shinohara disclose the step of adding an amount of organic fertilizer may be determined as needed deepening on the decomposability of the organic material [0048]. While the reference does not explicitly disclose the addition step, it would have been obvious to one of ordinary skill in the art that the nitrification process undergone by the organic material stops at a pH below 6.0 and the addition of a pH buffer ensures favorable conditions for a nitrifying reaction. Shinohara discloses a bio-carrier for inhabiting and growing the nitrifying bacteria (e.g. soil or compost) as the microorganism source [0045].

	In regard to claim 20, Shinohara disclose an organic fertilizer in the form of fish flour (e.g. fish bone meal) [0043]. The content of fish bone flour is 13.66% phosphorous [Muzaki, Abstract].

	In regard to claims 21-22, Shinohara disclose the step of adding an amount of organic fertilizer may be determined as needed deepening on the decomposability of the organic material [0048]. While the reference does not explicitly disclose the addition step performed at the claimed pH range, it would have been obvious to one of ordinary skill in the art that the nitrification process undergone by the organic material stops at a pH below 6.0. Nitrification produces acid and at this pH value, the nitrification bacteria is not active any longer. Furthermore, pH values between 6 and 7.5 are best for PSB performance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust pH levels to those in which the microbial ability is favored. One of ordinary skill in the art would have been motivated to add an additional amount of organic fertilizer as determined by the decomposability of the organic material as measured by temperature or pH.

	In regard to claims 23-24, Shinohara does not explicitly disclose the step of adding a pH adjusting material into the second fertilizer mixture, and wherein the step of adjusting pH of the liquid fertilizer mixture comprises adding a pH adjusting material into the liquid fertilizer mixture.

	Bissonnette et al. describes in hydroponic systems, pH is typically controlled with an automated pH control system that adds acid or base to the nutrient solution (e.g. adjusting pH). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform pH adjustment at various steps of Shinohara’s process to formulate a hydroponic fertilizer with a typical pH value. One of ordinary skill in the art would have been motivated to do so because in hydroponic cultures, overall availability of nutrients is optimized at a slightly acid pH [Bissonnette, 0004].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (Us Patent Publication No. 2010/0000152 A1) as evidenced by Shinohara-2 (US Patent Publication No. 20110126455) and Saritha et al. (Academic Press, 2019) in view of Bissonnette et al. (US Patent Publication No. 2006/0254332 A1) and further in view of Ivanovic (US Patent Publication No. 2012/0210640 A1).

In regard to claims 11-12, Bissonnette et al. is directed to pH buffered plant nutrient compositions for use in a hydroponic system [Abstract]. The pH buffered plant nutrient (e.g. fertilizer) is preferably between 5.5 to about 6.5 [0011]. The reference(s) do not explicitly teach adjusting the fertilizer mixture by adding a pH adjusting material into the liquid fertilizer mixture, wherein the pH adjusting material is baking soda or slaked lime.

Ivanovic is directed to methods for growing plants [Abstract]. The pH of the hydroponic solution used for growing plants is monitored and adjusted to control pH. Additives for controlling soil pH are well known in the art and include limes for raising pH [0045]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform pH adjustment at various stages of Shinohara’s process to formulate a hydroponic fertilizer with a typical pH value. One of ordinary skill in the art would have been motivated to do so because in hydroponic cultures, overall availability of nutrients is optimized at specific pH levels [Bissonnette, 0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        November 14, 2022